Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (KR 101741754) in view of Oike et al (the publication entitled “CMOS image sensor… Programmable Compressed Sensing”).
Regarding claim 1, Lee et al discloses (Fig.1) a compressive image sensor comprising: a pixel array (60) comprising a plurality of pixels; and a readout circuit (50) configured to receive pixel data on a shot image in an analogue form from the plurality of pixels, and to process the pixel data, wherein the pixel array comprises a plurality of blocks (61) each having a plurality of pixels and arranged in an array form, wherein the readout circuit comprises: a compressive sensing multiplexer (51) to which a plurality of pixel data outputted from a corresponding block from the plurality of blocks are inputted; a linear feedback shift register (LFSR; 55) configured to arbitrarily select at least one pixel data from the plurality of pixel data inputted to the compressive sensing multiplexer; and a delta-sigma analog-to-digital converter (52) configured to receive the at least one pixel data selected by the LFSR, to delta-sigma modulate the received at least one pixel data.   Although Lee et al does not specifically mention the use of compressive sensing data for restoring an image of the block pixel array, such use is well known in the art as disclosed by Oike et al (pages 318, 321 and 327; Figs.4-6) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Oike et al in the device of Lee et al in view of the desire to effectively acquire image data and achieve the particular desired performance.  Regarding claim 9, the method steps therein are inherently disclosed by the device of Lee et al in view of Oike et al.
	Regarding claims 2-4, the limitations therein are disclosed in Oike et al (pages 318, 321 and 327; Figs.4-6).
	Regarding claim 6, the limitations therein are disclosed in paragraph 34 of Lee et al.
	Regarding claims 7 and 14, the limitations therein are disclosed in paragraph 24 of Lee et al.
	Regarding claim 8, the limitations therein are disclosed in paragraph 22 of Lee et al.
	Regarding claims 10-11, the specific scheme utilized to produce compressive sensing data would have been an obvious design choice to one of ordinary skill in the art depending on the needs of the particular application and involving only routine skill in the art.

Allowable Subject Matter
Claims 5 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, the prior art fails to disclose or make obvious a compressive sensing image sensor comprising, in addition to the other recited features of the claim, the features of when the compressive sensing image sensor makes a video, the readout circuit is configured to output, as data for restoring a current frame, at least one compressive sensing data obtained from the current frame of the video, and at least one compressive sensing data of an already-obtained previous frame.  Regarding claims 12-13, the prior art fails to disclose or make obvious an operating method of a compressive sensing image sensor for making a video comprising, in addition to the other recited features of the claim, the feature of obtaining N number of second compressive sensing data on a second frame in the manner recited in claim 12.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hiasa (US 2017/0339363) is cited for disclosing an imaging apparatus using compressive sensing.  Izuha et al (US2017/0214864) is cited for disclosing an imaging device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/Primary Examiner, Art Unit 2878